DAVIS, Judge.
Leonard Braudaway challenges his designation as a sexual predator, arguing that the Florida Sexual Predator’s Act1 (“the Act”) is unconstitutional. In support of his argument, Braudaway cites Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), review granted by Milks v. State, 881 So.2d 1113 (Fla.2004).
However, this court has addressed this issue in Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), review granted, 859 So.2d 514 (Fla.2003), concluding that the Act is constitutional. Accordingly, we affirm and certify conflict with Espindola, 855 So.2d 1281.
Affirmed; conflict certified.
ALTENBERND, C.J., and WALLACE, J., Concur.

. § 775.21, Fla. Stat. (2000).